Title: To John Adams from the Duc de La Vauguyon, 14 March 1781
From: La Vauguyon, Paul François de Quélen de Stuer de Causade, Duc de
To: Adams, John



La haye ce 14e. mars 1781

J’ay recu Monsieur la lettre que vous m’avez fait l’honneur de m’ecrire aussi que la Copie de la Resolution du Congres des etats unis de l’amerique septentrionale qui y etoit jointe; vous m’annoncez que vous en avez donné une communication ministerielle au President de l’assemblée des etats generaux aussi qu’aux envoyés des cours de Petersbourg Stokholm et Coppenhagen et vous me priez d’appuyer cette demarche de mes Bons offices; Je Suis persuadé Monsieur que vous sentez parfaitement l’impossibilité ou je suis de la Seconder Sans un ordre exprès du Roy, quelque soit mon Zele personnel pour les vrays interests de l’amerique Septentrionale. Recevez Monsieur l’assurance tres sincere des sentiments de la consideration la plus Distinguer avec lesquels j’ay lhonneur d’etre votre tres humble et tres obeissant Serviteur

Le Duc De la vauguyon

